        Case 5:20-cv-01861-MHH Document 80 Filed 05/27/21 Page 1 of 2                    FILED
                                                                                2021 May-27 AM 10:05
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


BERTHA ALICIA FENANDEZ-                   }
LOPEZ, et al.                             }
                                          }
       Plaintiff,                         }
                                          }   Case No.: 5:20-cv-01861-MHH
v.                                        }
                                          }
HERNANDEZ DEMOLITION &                    }
REMEDIATION, LLC,                         }

       Defendant.

                                     ORDER

      This matter is before the Court on Mr. Manor’s motion to withdraw as counsel

for defendants Epigmenio Rodriguez and SLR Labor Works, LLC. (Doc. 78).

Because SLR does not have other representation, Mr. Manor’s withdrawal would

compel SLR to proceed pro se in this matter. The United States Court of Appeals

for the Eleventh Circuit has held that an entity can act only through agents, cannot

appear pro se, and must be represented by counsel. Palazzo v. Gulf Oil Corp., 764

F.2d 1381 (11th Cir. 1985). Therefore, consistent with the discussion on the record

during the May 26, 2021 telephone conference, the Court orders Mr. Manor to

contact his clients and advise them of his motion to withdraw. Mr. Rodriguez may

proceed without counsel if he wishes, but SLR must proceed with the assistance of

an attorney, and a new attorney must appear in this matter for SLR by June 25, 2021.
         Case 5:20-cv-01861-MHH Document 80 Filed 05/27/21 Page 2 of 2




        Mr. Manor has indicated that he has been unable to contact Mr. Rodriguez

and SLR. Mr. Manor shall, with all due diligence, provide a copy of this order to

Mr. Rodriguez and SLR. To help Mr. Manor contact his clients, plaintiffs’ counsel

shall provide to Mr. Manor available contact information for Mr. Rodriguez and

SLR.

        Mr. Hamlin, counsel for defendants Edwin Reyes and Chameleon

Landscaping and Irrigation, Inc., is not admitted to practice in the State of Alabama.

Therefore, pursuant to Rule VII of the Rules Governing Admission to the Alabama

State Bar, Mr. Hamlin shall apply to appear before the Court pro hac vice, and

defendants Reyes and Chameleon Landscaping shall obtain local counsel pursuant

to Local Rule 83.1. Local counsel for these defendants must appear by June 25,

2021.

        The Court shall continue its hearing on Mr. Manor’s motion to withdraw via

teleconference at 11:00 a.m. CST on Tuesday, June 29, 2021. Counsel of record

please dial 877-873-8018 and enter access code 5313999 to participate in the call.


        DONE and ORDERED this May 27, 2021.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE
